DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the AFCP 2.0 request dated 6/27/2022.
Claims 1 and 2-20 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by implementing techniques for testing a memory device for errors using one testing pattern transmitted to the memory device or multiple testing patterns that are transmitted in parallel to multiple channels of the memory device.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2004/0199843 ("Hansquine") in view of USPGPUB 2018/0096734 ("Kondo") in view of USPGPUB 2015/0039957 ("Douskey") and further in view of U.S. Patent No. 7,672,803 ("Lee").  The combination of Hansquine, Kondo, Douskey, and Lee teaches testing a memory system using test patterns that are stored within nonvolatile memory of the memory device.
The combination of Hansquine, Kondo, Douskey, and Lee neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…an output control configured to communicate, in parallel, a first pattern of the plurality of patterns to the first channel and a second pattern of the plurality of patterns to the second channel in response to the pattern generator operating in the multi-pattern mode of the test procedure and communicate the single pattern to the first channel and the second channel when the pattern generator operates in the single-pattern mode of the test procedure; and an output response analyzer configured to determine whether the memory array includes one or more errors based at least in part on a pattern output by the pattern generator" are neither taught nor suggested by the combination of Hansquine, Kondo, Douskey, and Lee.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135